In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00040-CV


                       IN THE INTEREST OF O.A.P., A CHILD

                          On Appeal from the 237th District Court
                                  Lubbock County, Texas
              Trial Court No. 2011-559,782, Honorable Leslie Hatch, Presiding

                                  September 9, 2015

                                        ORDER
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      We have before us appellant's motion for rehearing. The appeal was dismissed

on August 11, 2015, due to appellant's failure to prosecute the appeal by filing a timely

brief. The deadline by which appellant had to file the brief had been extended several

times by then. In dismissing the appeal, however, we informed appellant that the cause

could be reinstated if an appellant's brief accompanied a timely filed motion for

rehearing. The court received a motion for rehearing within twenty-four hours of the

dismissal. Therein, appellant represented that the missing brief had been completed on

August 3, 2015. Oddly, though, the missing brief did not accompany the motion for

rehearing despite the admonition in our order of dismissal.        Nonetheless, the court
opted to submit the motion for rehearing via a telephone conference wherein counsel for

all parties would participate. It was anticipated that this would afford additional time for

appellant to comply with the previous statement in the dismissal order regarding the

filing of the brief. The hearing was set for September 8, 2015 at 10:00 a.m.

       The hearing convened as scheduled without appellant filing a brief.           At the

proceeding, counsel for appellant represented that he was unsure whether the brief

could be filed before the motion for rehearing was granted. He further told the court that

he was unaware of the admonition in the dismissal order until reading an opposing

party’s response to his motion for rehearing. Despite that response having been filed

on August 24, 2015 and his awareness of the admonition in the dismissal order, counsel

opted not to file the brief. His purported reason for doing so was the scheduling of the

September 8th hearing. In uttering that rationale, though, counsel neglected to offer an

acceptable justification explaining why he could ignore the admonition in the dismissal

order simply because a hearing had been scheduled.

       At the September 8th telephonic hearing, appellant’s counsel represented that

the brief could be filed by 12:00 p.m. of the same day, and counsel was permitted that

opportunity. The court received no brief by that hour. And, though a document was

filed approximately forty-five minutes after the deadline, it failed to comply with Texas

Rules of Appellate Procedure 9.9 and 38.1.

       Consequently, we deny the motion for rehearing.


                                                        Per Curiam




                                             2